J-A10032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                    Appellee               :
                                           :
              v.                           :
                                           :
 WILLIAM ELLIS, JR.                        :
                                           :
                    Appellant              :       No. 1164 MDA 2021

               Appeal from the Order Entered August 19, 2021
               In the Court of Common Pleas of Berks County
            Criminal Division at No(s): CP-06-MD-0000477-2017


BEFORE: PANELLA, P.J., KUNSELMAN, J., and KING, J.

JUDGMENT ORDER BY KING, J.:               FILED: APRIL 18, 2022

      Appellant, William Ellis, Jr., appeals pro se from the order entered in the

Berks County Court of Common Pleas, denying his motion seeking release

from the payment of fines and costs. We dismiss the appeal.

      The relevant facts and procedural history of this case are as follows. On

March 30, 2017, the court convicted Appellant of indirect criminal contempt

for his violation of a protection from abuse order (see 23 Pa.C.S.A. §

6113(a)). The court sentenced Appellant on April 6, 2017, to four (4) months

of probation and ordered Appellant to have no contact with the victim. The

court also imposed fines and costs.

      On March 26, 2021, Appellant filed a pro se motion seeking release from

the payment of fines and costs, claiming an inability to pay. The court held a

hearing on the motion on August 5, 2021. On August 19, 2021, the court
J-A10032-22


denied Appellant’s motion and ordered him to perform community service in

lieu of fines and costs.      Specifically, the order stated that Appellant would

receive credit for each hour of community service at the rate of $10.00/hour

and that Appellant could pay the fines and costs in whole or in part in cash at

any time prior to completion of the community service.1 Appellant timely filed

a notice of appeal on August 31, 2021. On September 2, 2021, the court

ordered Appellant to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b). Appellant filed an initial concise statement on

September 14, 2021, and an amended concise statement on September 21,

2021.

        Initially, we recognize:

           [A]ppellate briefs and reproduced records must materially
           conform to the requirements of the Pennsylvania Rules of
           Appellate Procedure. This Court may quash or dismiss an
           appeal if the appellant fails to conform to the requirements
           set forth in the Pennsylvania Rules of Appellate Procedure.
           Although this Court is willing to liberally construe materials
           filed by a pro se litigant, pro se status confers no special
           benefit upon the appellant. To the contrary, any person
           choosing to represent himself in a legal proceeding must, to
           a reasonable extent, assume that his lack of expertise and
           legal training will be his undoing.

Commonwealth v. Adams, 882 A.2d 496, 497-98 (Pa.Super. 2005)

(internal citations omitted).        See also Pa.R.A.P. 2114-2119 (addressing


____________________________________________


1See 42 Pa.C.S.A. § 9730(b)(3) (stating if defendant is in default of payment
of costs, fines, or restitution, issuing authority may sentence defendant to
period of community service as issuing authority finds to be just and
practicable under circumstances).

                                           -2-
J-A10032-22


specific requirements of each subsection of brief on appeal).

      Instantly, Appellant’s “brief” is less than three pages and woefully

inadequate.   Appellant’s brief fails to include the necessary statement of

jurisdiction, relevant scope and standard of review, statement of the case,

summary of the argument, and omits any argument section. See Pa.R.A.P.

2111(a) (discussing required content of appellate briefs).       Significantly,

Appellant also fails to present any statement of issues presented on appeal.

See Pa.R.A.P. 2116 (discussing statement of questions involved). See also

Commonwealth v. Maris, 629 A.2d 1014 (Pa.Super. 1993) (stating that

omission of statement of issues presented is particularly grievous since

statement of questions involved defines specific issues this Court is asked to

review). Essentially, Appellant complains the court’s imposition of community

service in lieu of the fines and costs that Appellant claimed he was unable to

pay was “unfair.” Nevertheless, Appellant provides no cogent legal arguments

or authority to support his claims. See Pa.R.A.P. 2119(a) (stating argument

shall be divided into as many sections as there are questions presented,

followed by discussion with citation to relevant legal authority).      These

substantial defects preclude meaningful review, warranting suppression of

Appellant’s brief and dismissal of the appeal. See Adams, supra; Pa.R.A.P.

2101. Accordingly, we suppress Appellant’s brief and dismiss his appeal.




                                    -3-
J-A10032-22




     Appeal dismissed. Case is stricken from the argument list.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/18/2022




                                   -4-